Dissenting Opinion.
Ibach, C. J.
— I can not concur in the opinion of the majority of this court.
It fully appears from the record in this cause that'appellee is a foreign corporation organized for the purpose of constructing buildings, that it had complied with the laws of Indiana relating to foreign corporations, (Acts 1901 p. 621, amended in 1907, Acts 1907 p. 286, §4085 Burns 1908) and had obtained the contract to construct the Claypool Hotel *654in Indianapolis, After it had completed this building, it withdrew from the State, revoked its agent’s authority, and gave notiee of such revocation by filing the same in the office of the Secretary of State, where the original agent’s appointment had been filed. At this time the Secretary of State accepted the surrender of the license previously granted. There is nothing about the entire transaction which would indicate lack of good faith, and the action of appellee in revoking the authority granted its agent was done in the most public manner possible.
It also appears that the claim sued on by appellant in this action does not arise from any business which appellee was permitted to do by the license granted to it by the State of Indiana. Appellant at the time was engaged in the manufacture of structural iron, and the particular iron in question here was manufactured, sold and bought to be used in a building which was being erected in the State of Louisiana, and all of the business covered by this claim could have been done by appellee without any license of any bind from this State, being interstate commerce, and it had no relation to and was in no wise connected with the business appellee had been given permission to perform in this State under the license granted it, therefore it does not seem reasonable to hold that when appellee appointed its agent as required by law to do in this State the business for which it was organized in the foreign state, that his appointment of agency could not be revoked when the business was concluded, but that such agent would continue to represent such foreign corporation so as to enable appellant to sue appellee here, rather than in the forum where such corporation actually resides.
When a foreign corporation desires to do business in this State it comes here in the manner provided for by our statute. So long as it continues with the business here for which it came, it remains under the jurisdiction of the- courts of this State, and when it finally ceases to do business here, *655it is permitted to depart. The particular maimer in which it is to depart is not defined by statute, but certainly it can not be claimed that because it once came it must forever remain — so that it seems to us that when appellee through its officers and board of directors adopted a proper resolution whereby it determined to end its business in Indiana and revoked the appointment of its agent theretofore made and filed a verified copy of such proceeding before the Secretary of State, it did all that could be done, in the absence of a direct statute upon the subject, to wind up all the business for which it originally came into the State, all of which is made to appear in the pleading filed by appellee in this cause.
It is also made to appear that these proceedings relative to the revocation of the agent’s authority and the action taken in regard to their determination to cease doing business in this State was done months before the filing of this suit, and the service of the summons upon the former agent Hatch. But we understand from appellant’s brief, that appellee at the time of such attempted service upon it in this action, had a suit pending in the courts of this State upon a claim growing out of the contract for the building of the Claypool Hotel, and that while defending this suit, appellee was still engaged in business here, so that service might be obtained upon appellee by serving summons upon its former agent, Hatch, although such agency had been revoked months prior to the bringing of the action. This contention however, has not been unheld by other courts. See, New Mexico, ex rel. v. Baker (1905), 196 U. S. 432, 25 Sup. Ct. 375, 49 L. Ed. 540; Hunter v. Mutual Reserve Life Ins. Co. (1910), 218 U. S. 573, 583, 31 Sup. Ct. 127, 54 L. Ed. 1155, 30 L. R. A. (N. S.) 686.
We have no doubt but that the legislature in granting terms upon which foreign corporations might be admitted to this State, might also have prescribed terms and methods of service of summons upon such corporations after they *656had ceased doing business here, just ^as is provided now with reference to insurance companies and some other corporations, but no such provisions are now to be found relating to corporations such as appellee. Such statutes as the ones now under consideration must be strictly construed, and this court cannot read into them provisions which clearly are not contained therein. For these reasons I am constrained to hold that when the defendant in apparent good faith withdrew its business from this State and continued to hold no property therein, the agency having been revoked many months before the bringing of this action, the subsequent purported service of summons upon such former agent was not service upon appellee.
Lairy, J., concurs in this opinion.
Note. — Reported in 100 N. E. 584, 860. See, also, under (1) 31 Cyc. 179, 180; (2) 31 Cyc. 184; (3) 19 Cyc. 1330; 32 Cyc. 560; (4) 8 Cyc. 1080, 1094; (5) 23 Cyc. 684, 687; (6) 23 Cyc. 687; (7) 31 Cyc. 84; (8) 8 Cyc. 1036; (9) 8 Cyc. 1043; 19 Cyc. 1226, 1251; (10) 19 Cyc. 1255 ; 32 Cyc. 560; (11) 8 Cyc. 728; (12) 8 Cyc. 1095; (13) 19 Cyc. 1251, 1255; (14) 19 Cyc. 1346, 1347; (16) 19 Cyc. 1346; 32 Cyc. 560; (17) 19 Cyc. 1251; (18) 36 Cyc. 1106, 1110; (19) 19 Cyc. 1346, 1348. As to citizenship and residence of foreign corporations for jurisdictional purposes, see 85 Am. St. 906. On the question of acquiring jurisdiction over foreign corporation by service of process, see 70 L. R. A. 532. As to what service of process upon a foreign corporation is sufficient to constitute due process of law, see 50 L. R. A. 589. On the exclusiveness of mode of service provided by statute requiring foreign corporations to designate person on whom service of process may be made, see 5 L. R. A. (N. S.) 298. As to compelling designation by foreign corporation of person upon whom process may be served as condition of right to do business, see 1 L. R. A. (N. S.) 558. Por a discussion of the validity of a statute requiring a foreign corporation to appoint a resident agent for the service of process, see 6 Ann. Cas. 42.